t c memo united_states tax_court beverly clark collection llc nelson clark tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather for petitioner john w stevens for respondent memorandum opinion pugh judge this case is before the court on petitioner’s motion for summary_judgment in a notice of final_partnership_administrative_adjustment fpaa dated date respondent determined that certain transactions in and were shams and should not be respected the specific issue for decision is whether the period for assessment for was extended to six years under sec_6501 and c background the following facts are from the parties’ pleadings and other materials in the record from to nelson and beverly clark owned a wedding accessories business the beverly clark collection which they operated as a sole_proprietorship on date the clarks transferred all of the assets and liabilities of the business to a newly created california limited_liability_company beverly clark collection llc bcc in exchange they received of bcc’s equity with the clarks each receiving interests bcc’s form_1065 u s return of partnership income and the clarks’ form_1040 u s individual_income_tax_return reported what they claimed to be a sale on date of an interest in bcc to fausset trust in exchange for a dollar_figure treasury note before that sale the clarks had contributed treasury notes and a small amount of cash to bcc bcc then sold unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the treasury notes recognizing a small loss respondent characterized the clarks’ acquisition of the notes through a short_sale their contribution to bcc and bcc’s disposition for a small loss as a son-of-boss transaction that artificially inflated the clarks’ outside_basis in bcc on their form_1040 the clarks reported a short-term_capital_loss of dollar_figure and a long-term_capital_loss of dollar_figure on the sale of the bcc interest to fausset trust bcc’s form_1065 reported capital contributions of dollar_figure for the year the schedules k-1 partner’s share of income credits deductions etc for mr clark mrs clark and fausset trust showed end-of-year ownership interests of and respectively bcc’s form_1065 and the clarks’ form_1040 for reported what they claimed to be the tax consequences to bcc and its partners the clarks and fausset trust of the date liquidation of bcc and sale of its assets to maplewood lf investors llc the clarks’ form_1040 reported dollar_figure of gross_proceeds and dollar_figure of gain from the postliquidation sale of bcc’s assets and goodwill the clarks also reported gross_income of dollar_figure for bcc’s form_1065 reported a dollar_figure distribution_of_property and the we first described these types of transactions in 128_tc_192 clarks’ schedules k-1 reported flowthrough losses of dollar_figure and dollar_figure respectively the schedules k-1 also reported guaranteed payments from bcc to the clarks totaling dollar_figure the clarks did not report this amount on their form_1040 however respondent issued an fpaa to petitioner on date challenging the reported tax consequences described above the parties agree that the fpaa was issued more than three but less than six years after the close of the relevant tax years plus extensions of time for assessment petitioner filed a motion for summary_judgment that the applicable limitations_period was three years not six and therefore the assessment of any_tax stemming from the adjustments set forth in the fpaa is time barred respondent objected that the applicable_period is six years because there was substantial omitted income within the meaning of sec_6501 he offered two theories in support of this argument first he argued that substantial omitted income arose from the clarks’ overstated bases in their interests in bcc second he argued that the clarks’ sale of of their interest in bcc to fausset the parties agree that respondent received from the clarks a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership as to the tax_year before the expiration of the six-year period and that the fpaa was issued within that extended period for simplicity we will disregard the extension and refer to the six-year period trust was a sham and should be disregarded and therefore the clarks were required to report the entire dollar_figure in sale proceeds that respondent determined arose from the postliquidation sale of bcc’s assets respondent contends that the omission of of the sale proceeds resulted in a substantial omission_of_income and triggered the six-year limitations_period under sec_6501 as to the clarks’ return and therefore as to bcc’s return under section c making the fpaa timely see 114_tc_533 we entered an order and decision in this case granting summary_judgment to petitioner ruling that the period of limitations for assessment was three years and therefore had expired we based our decision on the effect of our opinion in 128_tc_207 aff’d 568_f3d_767 9th cir and did not address respondent’s sham_transaction argument we specifically noted that bakersfield held that an overstatement of basis is not an omission of gross_income triggering application of the 6-year period of limitations at issue there beverly clark collection llc v commissioner t c dkt no date respondent appealed our decision to the u s court_of_appeals for the ninth circuit he abandoned his overstatement of basis argument after the u s supreme court decided 566_us_478 in an unpublished opinion the court_of_appeals vacated our order and decision so that we could consider respondent’s remaining argument that the limitations_period remains open because the sale was a sham 571_fedappx_601 9th cir discussion rule b provides in part that after a motion for summary_judgment and opposing response are filed a decision shall thereafter be rendered if the pleadings and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of showing that there is no genuine issue of fact and factual inferences will be drawn in the light most favorable to the nonmoving party 85_tc_812 ordinarily the limitations_period on assessment of tax is three years after the return was filed sec_6501 the period is extended to six years i f the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return id subsec e a in determining the amount omitted from gross_income any amounts disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item are not taken into account id cl ii with respect to a partnership subject_to the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite section provides that the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the date on which the partnership return for that taxable_year was filed or the last day for filing the return for that year whichever was later sec a repealed the period can be extended further by agreement before the expiration of such period id subsec b see also sec_6501 in the amendment to sec_6501 enacted by the hiring incentives to restore employment act pub_l_no sec_513 sec_124 stat pincite this provision was moved to sec_6501 before its repeal see bipartisan budget act of pub_l_no sec_1101 sec_129 stat pincite tefra governed the tax treatment and audit procedures for certain partnerships see tax equity and fiscal responsibility act of pub_l_no secs stat pincite section thus provides an alternative minimum period of limitations to the one set out in sec_6501 and gives the commissioner a minimum of three years to challenge items on a tefra partnership return rhone-poulenc surfactants specialties l p v commissioner t c pincite section c provides that the limitations_period is extended to six years i f any partnership omits_from_gross_income an amount properly includible therein and that amount is described in sec_6501 as in excess of percent of the amount of gross_income stated in the return partnership-level adjustments may result in a substantial omission at the partner level for purposes of sec_6501 rhone-poulenc surfactants specialties l p v commissioner t c pincite see also 144_tc_161 and as we explained in rhone- poulenc surfactants specialties partnerships are not taxable entities any income_tax attributable to partnership items must be assessed at the partner level so if the limitations_period was open as to the clarks when respondent issued the fpaa the fpaa was not meaningless and this case may proceed if it was closed the fpaa is untimely and we must enter decision for petitioner see cnt inv’rs llc v commissioner t c pincite see also rhone-poulenc surfactants specialties l p v commissioner t c pincite respondent’s argument is that the so-called omission on the returns arose not just from overstated basis generated by the son-of-boss transaction but also because the sale by the clarks of of bcc to fausset trust was a sham if so then the clarks omitted of gain on the postliquidation sale from their form_1040 because they received greater gross_proceeds than were reported as allocable to them on bcc’s form_1065 or their form_1040 because the question of whether the sale was a sham is a genuine factual dispute material to respondent’s argument against summary_judgment we will assume that it was so for purposes of deciding petitioner’s motion we agree that assuming the sale was a sham the clarks should have reported gain on the full amount of the proceeds of the postliquidation asset sale--dollar_figure respondent contends that this was an omission in excess of of the gross_income the clarks reported on their form_1040 and bcc reported as attributable to the clarks on its form_1065 therefore argues respondent the six-year period of limitations applies and the fpaa issued to petitioner is respondent does not argue that there was an omission of gross_income on the returns and as the only adjustment to bcc’s form_1065 in the fpaa was a reduction in the amount of capital contributed to bcc by the clarks we likewise conclude that there was no omission timely so the first question we must answer is whether the clarks’ failure to report the other of the gain is an omission for purposes of the six-year limitations_period in considering the application of a prior version of sec_6501 the u s supreme court explained that the commissioner is at a special disadvantage where a taxpayer fails to report an item of tax and the return on its face provides no clue to the existence of the omitted item 357_us_28 the court went on to explain on the other hand when the understatement of a tax arises from an error in reporting an item disclosed on the face of the return the commissioner is at no such disadvantage and this would seem to be so whether the error be one affecting ‘gross income’ or one such as overstated deductions affecting other parts of the return id we recently addressed this question in another son-of-boss case cnt inv’rs llc there the taxpayer argued that under 566_us_478 the allegedly omitted item--gain recognized on a partnership’s distribution of appreciated_property to its shareholders--d id not constitute an omission within the meaning of section e a because it derive d entirely from an overstatement of outside_basis cnt inv’rs llc v commissioner t c pincite in home concrete supply llc u s pincite the supreme court concluded that its interpretation in colony inc applied with equal force to the current version in both cases the supreme court considered and rejected respondent’s argument here that the phrase omits an amount in sec_6501 should be read to include an understatement of an amount concluding that such a reading would give too much weight to amount and too little to omits home concrete supply llc u s pincite colony inc v commissioner u s pincite in colony inc the court rejected the commissioner’s argument that the phrase omits_from_gross_income an amount properly includible therein should be read to include an understatement of income arising from an overstatement of costs and in home concrete supply llc u s pincite the court expressly rejected the commissioner’s argument that omits could be construed to include an understatement of income arising from an overstatement of basis thus as we explained in cnt inv’rs llc v commissioner t c pincite under both colony inc and home concrete supply t o ‘omit’ an amount properly includible in gross_income is to leave something out entirely and we then analyzed whether the taxpayers omitted any item_of_income entirely accepting for purposes of our analysis their basis overstatements as accurate id pincite the question before us is a little different as respondent’s theory here is that a sham sale not an overstatement of basis gave rise to the omission so we must decide whether that distinction makes any difference we conclude that it does not we are bound to the supreme court’s analysis that is even if we assume that the basis was not wrong but the sale of bcc to fausset trust was a sham the clarks did not omit an item of gain entirely they just reported an incorrect amount of gain see id pincite concluding that when a taxpayer overstates basis and thereby understates gain the taxpayer has reported not omitted the item of gain albeit in an incorrect amount we therefore reject respondent’s assertion that the test in sec_6501 is computational and we find no support for respondent’s claim that colony inc should not apply here because that case involved gross_proceeds of a business unlike here see 136_tc_373 the parties agree that the clarks reported gain attributable to the total interest in bcc that they claimed to retain after the sham_transaction one could argue that the clarks omitted the entire amount of gain allocated to fausset trust but the result of respondent’s sham-sale theory is that the clarks should have reported of the gain on the postsale liquidation rather than and because they reported of the gain rather than they did not omit an item of gain entirely but rather reported an incorrect amount so the six-year period of limitations does not apply while the clues on the returns filed here seem sufficient to intrigue only a sherlock holmes they must suffice under the statutory framework for the reasons explained by the supreme court the clarks’ failure to report any of the guaranteed payments reported on the schedules k-1 does not constitute an omission for purposes of sec_6501 for two reasons first it does not amount to of the gross_income the clarks reported on their form_1040 second it was reported on the schedules k-1 that the clarks received and we have held that information disclosed on partnership returns may constitute adequate_disclosure when the taxpayer’s return makes reference to them as was done here see eg 48_tc_921 46_tc_630 44_tc_80 supplementing tcmemo_1964_321 in quick tr v commissioner 54_tc_1336 aff’d per curiam 444_f2d_90 8th cir we stated the touchstone in cases of this type is whether respondent has been furnished with a ‘clue’ to the existence of the error concededly this does not mean simply a ‘clue’ which would be sufficient to intrigue a sherlock holmes but neither does it mean a detailed revelation of each and every underlying fact we therefore do not reach the question whether in determining whether disclosure was adequate on a return for one tax_year we consider what was continued we therefore will grant petitioner’s motion for summary_judgment that the fpaa was untimelydollar_figure to reflect the foregoing an appropriate order and decision will be entered continued reported on returns for a different tax_year as respondent received the form 872-i from petitioner after the three- year limitation period expired the form was ineffective and the limitations_period was not extended see secs b c a
